Case 3:21-cv-04549-JSC Document 7 Filed 06/30/21 Page 1of1

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT
for the
Northern District of California

Sandra Arcieri

 

 

Plaintiff

V. ) Civil Action No. 3:21-cv-04549
SunRun, inc. and Clean Energy Experts LLC )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Rachel E. Kaufman

Name of the plaintiff's attorney or unrepresented plaintiff)
2 P : P P I

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

L, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/29/2021 , the date when this request was sent (or 90 days if it was sent_outside the
United States). If I fail to do so, a default judgment will be entered against m¢

 

     

 

 

 

Date: 06/30/2021
Signature of the attorney or unrepresented party
SunRun, Inc. Glenn T. Graham
Printed name of party waiving service of summons Printed name

Kelley Drye & Warren, LLP
One Jefferson Road, Parsippany, NJ 07054

 

Address

ggraham@kelleydrye.com

E-mail address

(973) 503-5900

Telephone number

 

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer ora motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
